DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  in line 7, “the main processing unit” should be replaced with –a main processing unit--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 8, 13, 15, and 18 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0010322 (hereinafter Grover).
Regarding claim 1, Grover discloses an automatic flushing system, which enables a degree of pollution to be detected following the use of a ceramic sanitary ware (426) and the flushing to be performed automatically, characterized in that it comprises at least one pollution detection member (436, 438) which is a receiver (436) or a transmitter (438) being positioned in a way to face a wall (432, 434) of the an elbow structure (note circular opening of elbow section in fig. 4), which enables the ceramic sanitary ware (426) to be connected to a wastewater installation, and enabling to detect a pollution degree of the liquid with wireless signals (440) (par. 96).
Regarding claim 2, the pollution detection member (436, 438) is a receiver (436) and a transmitter (438) capable of sending wireless signals and capable of catching the reflected 
Regarding claim 3, there is at least one first transmitter (438) capable of sending wireless signals (440) in order to detect the pollution and at least one receiver (436) capable of catching the wireless signals (440), which are sent by the first transmitter and which pass through the elbow structure and the liquid within the elbow structure (par. 96).
Regarding claim 4, there is at least one main processing unit (AFE or microcontroller (110), par. 96) which determines the signal to be sent by the transmitter, records the received signal by the receiver and decides on the degree of pollution based on the difference between the sent and received signals (par. 104 entirety, fig. 11A-11D).
Regarding claim 5, Grover shows the main processing unit (110) records the signals sent and received by the transmitter (par. 54).
Regarding claim 6, the main processing unit is a main processing unit (110) which enables the flushing to be performed with the necessary quantity of liquid based on the degree of pollution detected (par. 104 entirety).
Regarding claim 7, there is at least one sensor (122) which enables to detect that the use of the ceramic sanitary ware has ended and/or a user has approached the ceramic sanitary ware (par. 88).
Regarding claim 8, the sensor is an optical sensor since it is an infrared sensor (par. 88).
Regarding claim 13, Grover discloses an automatic flushing method which enables the degree of pollution to be detected following the use of a ceramic sanitary ware (426) and flushing to be performed automatically, comprising the steps of sending wireless signals (440) at certain intervals by a pollution detection member (436, 438) to the liquid within an elbow structure (note figs. 11A-11D and opening in fig. 4 at bottom of bowl) and receipt of said sent signals by the same pollution detection member (436, 438) (par. 54 entirety), comparing the received signals to the reference values defined in a main processing unit (110) and deciding the pollution degree as a result of said comparison, and performing the flushing process with a predefined quantity of liquid according to the pollution degree (par. 104 entirety).
Regarding claim 15, in the case that it is detected the use of the ceramic sanitary ware has ended (“the secondary sensor detects the user has left the area of the toilet”) and in the case the flushing process is required, the flushing is performed with ‘a certain delay’ from the end of use since it occurs after the user has finished using the sanitary ware and is no longer detected (par. 89).
Regarding claim 18, in case the pollution degree is above the desired value for any reason despite having performed the flushing process, the maximum number of flushing attempts as defined in the main processing unit are performed and then the automatic flushing system switches into the standby state (“When the bowl water level is above the routine level (arrow B in FIG. 3), for example, if there is a line clog (e.g., "liquid clog" status), the ToF measurement may be large compared to the "normal" ToF measurement.  A large ToF measurement may be any ToF measurement that is above the ToF measurement corresponding to the "normal" status.  This information is electronically conveyed to the microcontroller.  The microcontroller may actuate a water source valve to move from an open position to a closed position, effectively preventing any additional water from entering the toilet or toilet bowl” par. 91).
Regarding claim 19, in case the liquid within the elbow structure drops below the predefined level, the flushing process is performed and the liquid level is enabled to reach the desired minimum value (par. 92 entirety).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9 – 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover in view of US Patent Application Publication 2017/0276781 (hereinafter Todoroki).
Regarding claims 9 – 12, Grover is silent as to the frequency or band range of the pollution detection member and thus fails to show it operates in the band range of 1 kHz - 6 GHz, 6 GHz - 18 GHz, 18 GHz - 40 GHz, or 40 GHz - 100 GHz. Attention is turned to Todoroki which teaches a common band range from 10 kHz to 100 GHz for sending and receiving signals in a sanitary device to detect a condition (par. 58). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a band range within a reasonable frequency depending on a user’s design considerations; accordingly, as evidenced by the teachings of Todoroki, one of ordinary skill in the art would expect the pollution detection member to function equally well in any of the recited band ranges of 1 kHz - 6 GHz, 6 GHz - 18 GHz, 18 GHz - 40 GHz, or 40 GHz - 100 GHz since such ranges are generally known in the art for producing signals usable in sanitary equipment.
Regarding claim 14, Grover shows detecting a user approaches the ceramic sanitary ware, but shows the degree of pollution is decided as a result of a comparison to a predefined “normal” status and thus fails to show it is compared to the result of measuring and recording when the user approaches. Attention is turned to Todoroki which teaches setting a reference value in response to when a user approaches a toilet bowl to improve accuracy of the device (par. 148 – 149). It would have been obvious to one having ordinary skill in the art before the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover in view of US Patent Application Publication 2006/0168716 (hereinafter Schuster).
Regarding claim 16, Grover teaches generally that the reference values are calibrated (par. 70) but fails to show a calibration function enabling to manually perform the flushing after the installation of the automatic flushing system in the respective ceramic sanitary ware is completed, enabling to define in the main processing unit the respective status as clean once it is made sure that the ceramic sanitary ware is cleaned, enabling to define in the main processing unit the respective status as contaminated after the ceramic sanitary ware is used and enabling to perform the flushing process for the subsequent uses according to these reference values. Attention is turned to Schuster which teaches a method step of manually performing flushing after installation of an automatic flushing system to enable a processing unit to set reference parameters (par. 20). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a step of a calibration function enabling to manually perform the flushing after the installation of the automatic flushing system in the respective ceramic sanitary ware is completed, enabling to define in the main processing unit the respective status as clean once it is made sure that the ceramic sanitary ware is cleaned, enabling to define in the main processing unit the respective status as contaminated after the ceramic sanitary ware is used and enabling to perform the flushing process for the subsequent uses according to these reference values in order to ensure .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover in view of US Patent 7,562,399 (hereinafter Parsons).
Regarding claim 17, Grover fails to show the pollution degrees before the use and after the use are recorded, said pollution degrees before the use and after the use are averaged separately and the reference values of clean water and contaminated water are set automatically by the system based on these average values. Attention is turned to Parsons which shows a processor that calculates averages of detections and sets references based on the averages (fig. 8B). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the method such that in that the pollution degrees before the use and after the use are recorded, said pollution degrees before the use and after the use are averaged separately and the reference values of clean water and contaminated water are set automatically by the system based on these average values in order to ensure the system is functioning properly and accounting for any changes over time as is known in the art and evidenced by the teachings of Parsons (see Parsons, col. 25, ln. 56 – 67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,098,211 issued to Ehrensperger et al. is directed to the state of the art of automatic flushing systems that include calibration steps to improve accuracy of the flushing device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754